                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SUSAN CURLEY,

                Plaintiff,

v.                                                       Case No: 2:18-cv-9-FtM-99UAM

STEWART TITLE GUARANTY
COMPANY,

               Defendant.


                                             ORDER

       This matter comes before the Court upon review of Plaintiff’s Unopposed Motion to

Extend the Discovery Deadline to Complete Depositions and Mediation Deadline filed on January

30, 2019 and Defendant’s Unopposed Motion for Enlargement of Time to File Dispositive Motions

filed on February 1, 2019. Docs. 34, 36. For the reasons stated below the motions are granted.

       Rule 16 requires a showing of good cause for modification of a court’s scheduling order.

Fed. R. Civ. P. 16(b)(4). “The diligence of the moving party should be considered in determining

whether there is good cause to extend a deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-

Orl-19GJK, 2010 WL 743834, at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party

must demonstrate it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys.,

Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A., No.

807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009). District courts have

broad discretion (1) when managing their cases, including discovery and scheduling; and (2) in

applying their local rules. Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th

Cir. 2001); see Reese v. Herbert, 527 F.3d 1253, 1267-68 (11th Cir. 2008); Johnson v. England,

350 F. App’x 314, 315-16 (11th Cir. 2009).
        Plaintiff requests an extension of time to complete depositions1 and an extension of the

mediation deadline for thirty days, until March 6, 2019. Doc. 34 at 1-3; see Doc. 21 at 2.

Plaintiff states that delays in obtaining written discovery responses has resulted in Plaintiff being

unable to conduct all desired depositions and Defendant is still seeking to continue its deposition

of Plaintiff. Doc. 34 at 2-3. Due to the delay in completing depositions, the parties have not

been in a position to schedule mediation. Id. at 3. Defendant states that due to the delay in

discovery and completing depositions, the parties need more time to file dispositive motions, and

requests a thirty-day extension of that deadline until March 6, 2019.                Doc. 36 at 2.      The

Amended Case Management and Scheduling Order entered October 26, 2018 set the discovery

deadline for January 3, 2019,2 the mediation deadline for February 4, 2019, dispositive motions

deadline of February 11, 2019 and a trial term beginning July 1, 2019. Doc. 21 at 1-2. The

Court finds good cause to extend the time to conduct depositions, mediation deadline and

dispositive motions deadline, as the requested extensions are brief and do not necessitate changing

any other deadlines in the Amended CMSO or the trial term. The Court will extend the mediation

deadline and dispositive motions deadlines to March 6, 2019 and will allow the parties until

February 28, 2019 to complete depositions. Discovery is otherwise closed.

        ACCORDINGLY, it is

        ORDERED:

        1.      Plaintiff’s Unopposed Motion to Extend the Discovery Deadline to Complete

Depositions and Mediation Deadline is GRANTED. The parties shall have up to and including



        1
           Plaintiff does not request a specific length of extension to complete depositions, but states that
the parties “reasonably anticipate” completing the final deposition by February 22, 2019. Doc. 34 at 3 n.2.
        2
          The Court previously extended the parties’ deadline to complete depositions to February 4, 2019.
Doc. 32 at 2-3. The Order provided, however, that discovery was otherwise closed. Id. at 3.



                                                    -2-
March 6, 2019 to conduct mediation, and shall have up to and including February 28, 2019 to

complete depositions.

       2.      Defendant’s Unopposed Motion for Enlargement of Time to File Dispositive

Motions (Doc. 36) is GRANTED. The parties shall have up to and including March 6, 2019 to

file dispositive motions.

       3.      All other deadlines and directives in the Court’s Amended Case Management and

Scheduling Order (Doc. 21) remain unchanged.

       DONE and ORDERED in Fort Myers, Florida on this 11th day of February, 2019.




Copies:
Counsel of record




                                            -3-
